Title: From George Washington to the Board of War, 15–17 January 1780
From: Washington, George
To: Board of War


          
            Gentn
            Head Quarters Morris Town 15th[–17] January 1780
          
          I was duly honored with yours of the 21st ulto by Capt. Edgar. I should have replied to it sooner, had not my whole time and attention been of late engrossed by endeavouring to raise a supply of provision for the Army.
          With respect to the Cloathing for Colo. Sheldons Regiment, I think you had best order Messr Otis and Henley to procure a quantity equivalent to a full Corps, and when finished to forward it to the Cloathier General, or at least put it under his direction. He may then deliver to Colo. Sheldon a sufficiency for whatever number of Men he may have. This I concieve will be putting the matter in its proper channel. The overplus Cloathing, if any, may be applied by the Cloathier to the other Corps of Horse.
          I agree with the Board that it will be time enough to provide Horses &ca when we see what number of mounted Dragoons we shall probably have occasion for the next campaign. We shall find the greatest difficulty in subsisting the few Horse we already have, thro’ the Winter. I will write to the Colonels or commanding Officers of Moylans. Blands and Baylors Regs. for their respective arrangements, which ought to be compleated, before the Commissions are partially issued, and before the Vacancies for Feild Officers can be filled—as the two eldest Captains of the line, intitled to Majorities in Moylans and Blands, are not yet ascertained. As I obtain the arrangements I will transmit them to the Board.
          With regard to the point about Aides de Camp, on which the Board are pleased to request my sentiments it is clearly my

opinion, that those appointed before the 27th May 1778 and now in service as Aides, and who are not admissible into any State line, are eligible to commands and to sit on Courts Martial, according to the Ranks given by the Resolution of the 5th June 1776 as they may respectively apply, and may be nominated occasionally to either, by special order, when the commander in Cheif or Officer commanding in any department where they are shall think proper. This I hold to be the case with respect to every Officer serving with the Army to whom Rank has been given—In a military point of View—Rank necessarily implies a capacity to be elected to command or to sit on Courts Martial, and the only essential difference between Aides and officers under the description I have mentioned, and others, is—the last are attached permanently to particular Corps by their Commissions—the first—to the line of the Army at large, but not to any particular Corps, and when employed it is on detachments, and of course only temporarily. The case of these is nearly simila⟨r⟩ to that of General officers who have no particular Corps designated in their Commissions for their command, but who depend on a special order for the purpose. Without this, such Aides &ca cannot command, but when this is given, all officers, in the detachment to which they are appointed, of inferior Rank, or of the same, but of posterior appointments, are subject to them. And whether the Rank is conferred by a Commission of the common form—or by Brevet—or by an Act of the States in Congress, it is equally valid, and its operation must be precisely the same in these instances. Were a contrary principle to be established, the Rank given these Officers would be a mere sound, void of reality or any meaning—Besides such a conclusion being intirely unmilitary, it would be the extreme of injustice, at least, to many Gentlemen under these descriptions, whose services have been long—faithful—and I cannot but add of great advantage to their Country. As to the issuing of Commissions for them, and the sort they should be, it will be with the Board or perhaps with Congress to decide, but it appears to me that it would only be right for them to receive Commissions of the usual form, confirming their Rank from the times of their appointment, where they were properly made, and securing to them every emolument of service—With respect to Brigade Majors—I cannot find any Resolution giving them Rank.
          
          It is to be regretted that there has been such a want of system in this Business, and that some Gentlemen have received one sort of Commissions and some another—while others, whose pretensions are equal on every consideration have received none at all. I have the honor to be &c.
          
            P.S. 17th Yours of the 14th is come to hand.
          
        